EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 13, and 20 are allowable because the prior art of record does not disclose or reasonably suggest a method, system, and computer instructions comprising initiating by a machine agent an interactive natural language conversation between a user and the machine agent to provide the user with guidance on one or more products, receiving via an interface of the machine agent a request for information that compares a pair of products, the request comprising a natural language question inputted by the user during the interactive natural language conversation, in response to receiving the request accessing by the machine agent from a product knowledge database textual statements about one or more features corresponding to the pair of products, the textual statements obtained by a machine-based offline knowledge extraction process that extracts the textual statements from product information of one or more of the pair of products and at least one product review of one or more of the pair of products, based on the accessed textual statements and an overall empirical utility of each of the accessed textual statements estimated using past machine agent conversations with multiple users over a period of time, determining by a hardware processor of the machine agent one or more statements comparing the one or more features between the pair of products to convey to the user, the overall empirical utility of each of the accessed textual statements quantifying a likelihood of communicating a corresponding accessed textual statement of the accessed textual statements resulting in product purchase, and causing by the machine agent presentation of the one or more 
The Specification, ¶[0035] - ¶[0036], ¶[0057] - ¶[0058], and ¶[0093], describes an embodiment of an overall empirical utility of accessed textual statements representing how likely a textual statement is to result in a product purchase, and that this overall empirical utility is estimated based on past conversations with multiple users over time.
The Specification, ¶[0014] - ¶[0015], states an objective of improving an information provisioning system by solving a technical problem of providing concise and .    
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For 





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        October 25, 2021